On December 7, 1990, this court suspended the imposition of discipline of respondent Carl S. Black for one year or until further order of the court and placed him on probation in the interim period subject to specific conditions. In re Black, 247 Kan. 664, 668-69, 801 P.2d 1319 (1990) (Black I).
On July 12, 1991, this court publicly censured the respondent. In addition, this court ordered that respondent continue to comply with the conditions of probation set out in Black I. In re Black, 249 Kan. 211, 213, 814 P.2d 447 (1991).
This court finds that it is appropriate at the present time to discharge respondent from probation.
*2It Is Therefore Ordered that the respondent, is discharged from probation and from any further obligations in this matter and that this proceeding is closed.
It Is Further Ordered that this order be published in the Kansas Reports and that the costs herein be assesséd to the respondent.
Dated this 13th day of May, 1992.